DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 7 October 2020.
Claims 1 – 20 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 19, the limitations, “a first range”, and “a third range”, are indefinite because the claim positively recites a first range and a third range but is silent regarding the second range and though the limitations, “a first range”, and “a third range”,  seem to imply a second range is part of the invention but no second range is positively recited, it is ambiguous whether the claimed invention requires a second range or does not require a second range.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a third range”, to mean “a second range”.  Please note, since claim 20 depends upon claim 19, claim 20 is likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 16, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jenner et al. (US 7,314,097 B2), hereinafter Jenner.

Regarding claim 1,  Jenner discloses an electric driver drill (10, fig. 1), comprising: a motor (14, fig. 1); a spindle (460, fig. 1) configured to rotate with a rotational force transmitted from the motor; a clutch assembly (18, fig. 1) configured to disable transmission of the rotational force to the spindle in response to a rotational load on the spindle reaching a release value (Col. 11, ll. 1 – 25 describes a first intermediate torque applied against the first ring gear 310 and a clutch torque employed to resist rotation of the first ring gear 300 such that when the first intermediate torque exceeds the clutch torque, the first ring gear 310 rotates relative to the transmission sleeve 200 and ll. 32 – 37 describes the clutch effectively limits the amount of torque that is transmitted through the transmission assembly 16 to the output spindle 460), the clutch assembly including an elastic member (722, fig. 8) configured to adjust the release value (Col. 11, ll. 50 – 55); and a change ring (762, fig. 8) configured to switch from a clutch mode in which the clutch assembly is operable (Col. 11, ll. 1 – 37) to a nonclutch mode in which the clutch assembly is inoperable (Col. 11, ll. 38 – 57) in response to being operated in a forward rotation direction (Fig. 8 shows during a counterclockwise rotation of setting collar 762 decreasing the release value of the clutch from the highest setting 22 to the lowest setting 1 (clutch mode) wherein further counterclockwise rotation of the setting collar 762 moves to the “hammer drill position” and “drill position” (nonclutch mode)), wherein in the clutch mode, the elastic member elastically deforms to reduce the release value in response to the change ring being operated in the forward rotation direction (“counterclockwise rotation”) (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37 describes setting collar 762 coupled to first adjustment structure 760 and further describes that rotation of setting collar 762 rotates first adjustment structure 760 and compresses following spring 722 as pin member 720 is pushed rearwardly by the adjustment segments 772, 774, or 776 of first adjustment structure 760 wherein compression of following spring 722 produces the clutch force.  Fig. 8 shows that counterclockwise rotation of setting collar 762 decreasing the release value of the clutch from the highest setting 22 to the lowest setting 1), and elastically deforms to increase the release value in response to the change ring being operated in a second rotation direction (Fig. 8 shows a clockwise rotation of setting collar 762 increasing the release value of the clutch in clutch mode from the lowest setting 1 to the highest setting 22).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

Regarding claim 2, Jenner discloses the elastic member (722, fig. 8) includes a coil spring (722, fig. 8; col. 9, ll. 15 – 17; “compression spring”) stretchable in the clutch mode to reduce the release value in response to the change ring (762, fig. 8) being operated in the forward rotation direction (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37 describes setting collar 762 coupled to first adjustment structure 760 and further describes that rotation of setting collar 762 rotates first adjustment structure 760 and compresses following spring 722 as pin member 720 is pushed rearwardly by the adjustment segments 772, 774, or 776 of first adjustment structure 760 wherein compression of following spring 722 produces the clutch force.  Fig. 8 shows that counterclockwise rotation of setting collar 762 decreasing the release value of the clutch from the highest setting 22 to the lowest setting 1. Fig. 8 shows a counterclockwise rotation of setting collar 762 decreasing the release value of the clutch in clutch mode from the highest setting 22 to the lowest setting 1), and compressible in the clutch mode to increase the release value in response to the change ring being operated in the backward rotation direction (Fig. 8 shows a clockwise rotation of setting collar 762 increasing the release value of the clutch in clutch mode from the lowest setting 1 to the highest setting 22).

Regarding claim 3, Jenner discloses a power transmission assembly (202, fig. 7) configured to transmit a rotational force generated by the motor (14, fig. 1) to the spindle (460, fig. 1) (Col. 11, ll. 1 – 5 and 32 – 37), the power transmission assembly including a planetary gear assembly (302, fig. 7) including an internal gear (310, figs. 7, 8) (Col. 6, ll. 35 – 44), the power transmission assembly being configured to adjust the release value through adjustment of an elastic force applied from the coil spring to the internal gear (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37 describes setting collar 762 coupled to first adjustment structure 760 and further describes that rotation of setting collar 762 rotates first adjustment structure 760 and compresses following spring 722 as pin member 720 is pushed rearwardly by the adjustment segments 772, 774, or 776 of first adjustment structure 760 wherein the force of following spring 722 is exerted on first ring gear 310 by follower 724 on first ring gear 310).

Regarding claim 4, Jenner discloses the clutch assembly (18, fig. 1) includes a spring holder (720, fig. 8) holding the coil spring (722, fig. 8), and a clutch pin (724, fig. 8) configured to come in contact with the internal gear (310, fig. 8), and the coil spring (722, fig. 8) applies an elastic force to the internal gear (310, fig. 8) through the clutch pin (Col. 11, ll. 1 – 37 describes the force of following spring 722 is exerted on first ring gear 310 by follower 724 on first ring gear 310).

Regarding claim 5, Jenner discloses the spring holder (720, fig. 8) moves in response to an operation on the change ring (762, fig. 8), and the elastic force from the coil spring (722, fig. 8) is adjusted in response to movement of the spring holder (720) (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37 describes setting collar 762 coupled to first adjustment structure 760 and further describes that rotation of setting collar 762 rotates first adjustment structure 760 and compresses following spring 722 as pin member 720 is pushed rearwardly by the adjustment segments 772, 774, or 776 of first adjustment structure 760 wherein the force of following spring 722 is exerted on first ring gear 310 by follower 724 on first ring gear 310).

Regarding claim 6, Jenner discloses a clutching-off member (1704, fig. 8) movable between a rotation-permitting position for permitting rotation of the internal gear (310, fig. 8) and a rotation-restricting position for restricting rotation of the internal gear in response to an operation on the change ring (762, fig. 8) (Col. 11, ll. 50 – 57 describes in “drill position” and “hammer drill position”, first adjustment structure 1760 of second adjustment mechanism 1704 moving pin member 1720 rearwardly so that pin member 1720 engages locking features 1316. Pin member 1720 cooperates with locking features 1316 to restrict rotation of first ring gear 310 and deactivates the clutch mechanism.  The examiner deems when second adjustment mechanism 1704 does not move pin member 1720 rearwardly to restrict rotation of first ring gear 310 as the claimed “rotation-permitting position” and further deems when second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310 as the claimed “rotation-restricting position”), the clutching-off member being at the rotation-permitting position in the clutch mode and being at the rotation-restricting position in the nonclutch mode (Col. 11, ll. 50 – 57 describes second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode.  Conversely, second adjustment mechanism 1704 does not move pin member 1720 rearwardly to restrict rotation of first ring gear 310 in clutch mode).

Regarding claim 7, Jenner discloses an electric driver drill (10, fig. 1), comprising: a motor (14, fig. 1); a spindle (460, fig. 1) configured to rotate with a rotational force transmitted from the motor; a clutch assembly (18, fig. 1) configured to disable transmission of the rotational force to the spindle in response to a rotational load on the spindle reaching a release value (Col. 11, ll. 1 – 25 describes a first intermediate torque applied against the first ring gear 310 and a clutch torque employed to resist rotation of the first ring gear 300 such that when the first intermediate torque exceeds the clutch torque, the first ring gear 310 rotates relative to the transmission sleeve 200 and ll. 32 – 37 describes the clutch effectively limits the amount of torque that is transmitted through the transmission assembly 16 to the output spindle 460), the clutch assembly including an elastic member (722, fig. 8) configured to adjust the release value (Col. 11, ll. 50 – 55); a clutching-off member (1704, fig. 8) movable to switch between a clutch mode in which the clutch assembly is operable and a nonclutch mode in which the clutch assembly is inoperable (Col. 11, ll. 50 – 57 describes second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode.  Conversely, second adjustment mechanism 1704 does not move pin member 1720 rearwardly to restrict rotation of first ring gear 310 in clutch mode); and a change ring (762, fig. 8) operable in a rotation direction to adjust at least one of the clutch assembly or the clutching-off member (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37 describes setting collar 762 coupled to first adjustment structure 760 and further describes that rotation of setting collar 762 rotates first adjustment structure 760 and compresses following spring 722 as pin member 720 is pushed rearwardly by the adjustment segments 772, 774, or 776 of first adjustment structure 760 wherein compression of following spring 722 produces the clutch force.  Fig. 8 shows that counterclockwise rotation of setting collar 762 decreasing the release value of the clutch from the highest setting 22 to the lowest setting 1), the change ring being configured to adjust the clutch assembly in response to being operated in a first range in the rotation direction and to adjust the clutching-off member in response to being operated in a second range more forward in the rotation direction than in the first range (Fig. 8 shows a counterclockwise rotation of setting collar 762 decreasing the release value of the clutch in clutch mode from the highest setting 22 to the lowest setting 1 wherein further counterclockwise rotation of the setting collar 762 moves to the “hammer drill position” and “drill position” in nonclutch mode wherein second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310), wherein the elastic member elastically deforms, in the first range, to reduce the release value in response to the change ring being operated in a forward rotation direction (“counterclockwise rotation”), and elastically deforms, in the first range, to increase the release value in response to the change ring being operated in a backward rotation direction (Fig. 8 shows a clockwise rotation of setting collar 762 increasing the release value of the clutch in clutch mode from the lowest setting 1 to the highest setting 22) (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 25 – 37).

Regarding claim 8, Jenner discloses the change ring (762, fig. 8) is operable to adjust the clutch assembly (18, fig. 1) by adjusting the release value (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 25 – 37), and is operable to adjust a position of the clutching-off member (1704, fig. 8) (Col. 11, ll. 50 – 57).

Regarding claim 9, Jenner discloses a power transmission assembly (202, fig. 7) configured to transmit a rotational force generated by the motor (14, fig. 1) to the spindle (460, fig. 1) (Col. 11, ll. 1 – 5 and 32 – 37), the power transmission assembly including a planetary gear assembly (302, fig. 7) including an internal gear (310, figs. 7, 8) (Col. 6, ll. 35 – 44), wherein the clutching-off member (1704, fig. 8) movable between a rotation-permitting position for permitting rotation of the internal gear (310, fig. 8) and a rotation-restricting position for restricting rotation of the internal gear in response to an operation on the change ring (762, fig. 8) (Col. 11, ll. 50 – 57 describes in “drill position” and “hammer drill position”, first adjustment structure 1760 of second adjustment mechanism 1704 moving pin member 1720 rearwardly so that pin member 1720 engages locking features 1316 wherein pin member 1720 cooperates with locking features 1316 to restrict rotation of first ring gear 310 and deactivating the clutch mechanism.  The examiner deems when second adjustment mechanism 1704 does not move pin member 1720 rearwardly to restrict rotation of first ring gear 310 as the claimed “rotation-permitting position” and when second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310 as the claimed “rotation-restricting position”),                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               adjustment of the position of the clutching-off member includes adjustment between the rotation-permitting position and the rotation-restricting position (Col. 11, ll. 50 – 57 describes moving pin member 1720 of adjustment mechanism 1704 forward or rearward causing the rotation-permitting position and the rotation-restricting position, respectively), and the clutching-off member is at the rotation-permitting position in the clutch mode and is at the rotation-restricting position in the nonclutch mode (Col. 11, ll. 50 – 57 describes second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode.  Conversely, second adjustment mechanism 1704 does not move pin member 1720 rearwardly to restrict rotation of first ring gear 310 in clutch mode).

Regarding claim 16, Jenner discloses a vibration assembly (19, fig. 3) configured to vibrate the spindle (460, fig. 1), the vibration assembly including a first cam (1902, fig. 3) surrounding the spindle, and a second cam (1906, fig. 3) located rearward from the first cam to come in contact with the first cam, wherein the nonclutch mode (Col. 11, ll. 50 – 57 describes second adjustment mechanism 1704 moves pin member 1720 rearwardly to restrict rotation of first ring gear 310 in “drill position” and “hammer drill mode”, or nonclutch mode) includes a vibration drill mode (“hammer drill mode”) in which the vibration assembly is operable and a drill mode (“drill mode”) in which the vibration assembly is inoperable (Col. 11, l. 58 – col. 12, l. 10), and the vibration drill mode and the drill mode are switched in response to an operation on the change ring in the nonclutch mode (Col. 11, ll. 50 – 57).

Regarding claim 19, Jenner discloses an electric driver drill (10, fig. 1), comprising: a motor (14, fig. 1); a spindle (460, fig. 1) rotatable with a rotational force transmitted from the motor; a clutch assembly (18, fig. 1) configured to disable transmission of the rotational force to the spindle in response to a rotational load on the spindle reaching a release value (Col. 11, ll. 1 – 25 describes a first intermediate torque applied against the first ring gear 310 and a clutch torque employed to resist rotation of the first ring gear 300 such that when the first intermediate torque exceeds the clutch torque, the first ring gear 310 rotates relative to the transmission sleeve 200 and ll. 32 – 37 describes the clutch effectively limits the amount of torque that is transmitted through the transmission assembly 16 to the output spindle 460), the clutch assembly including an elastic member (722, fig. 8) configured to adjust the release value (Col. 11, ll. 50 – 55); a vibration assembly (19, fig. 3) configured to vibrate the spindle, the vibration assembly including a first cam (1902, fig. 3) surrounding the spindle, and a second cam (1906, fig. 3) located rearward from the first cam to come in contact with the first cam; and a change ring (762, fig. 8) operable in a rotation direction to adjust at least one of the clutch assembly or the vibration assembly (Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37 describes setting collar 762 coupled to first adjustment structure 760 and further describes that rotation of setting collar 762 rotates first adjustment structure 760 and compresses following spring 722 as pin member 720 is pushed rearwardly by the adjustment segments 772, 774, or 776 of first adjustment structure 760 wherein compression of following spring 722 produces the clutch force.  Fig. 8 shows that counterclockwise rotation of setting collar 762 decreasing the release value of the clutch from the highest setting 22 to the lowest setting 1), the change ring being configured to adjust the clutch assembly in response to being operated in a first range in the rotation direction and to adjust the vibration assembly in response to being operated in a third range more forward than in the first range in 5the rotation direction (Fig. 8 shows a counterclockwise rotation of setting collar 762 decreasing the release value of the clutch in clutch mode from the highest setting 22 to the lowest setting 1 wherein further counterclockwise rotation of the setting collar 762 moves to the “hammer drill position” to activate the vibration assembly as described in Col. 9, l. 58 – col. 10, l. 2 and col. 11, ll. 1 – 37), wherein the elastic member elastically deforms, in the first range, to reduce the release value in response to the change ring being operated in a forward rotation direction (“counterclockwise rotation”), and elastically deforms, in the first range, to increase the release value in response to the change ring being operated in a backward rotation direction (Fig. 8 shows a clockwise rotation of setting collar 762 increasing the release value of the clutch in clutch mode from the lowest setting 1 to the highest setting 22).

Regarding claim 20, Jenner discloses the change ring (762, fig. 8) is operable to adjust the clutch assembly (18, fig. 1) by adjusting the release value (Col. 11, ll. 1 – 37), and is operable to adjust the vibration assembly (19, fig. 3) by vibrating or not vibrating the spindle (460, fig. 1) (Col. 11, l. 58 – col. 12, l. 6).

Allowable Subject Matter
Claims 10 – 15 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        28 August 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731